UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
 -------------------------------------------------------------X               10/1/2019
                                                              :
 MARTYR JEAN-BAPTISTE MEDA,                                   :
                                            Plaintiff,        :
                                                              :
                            -against-                         :
                                                              :   17 Civ. 6853 (LGS)
 DER KOGDA, ET AL.,                                           :
                                            Defendants. :               ORDER
 -------------------------------------------------------------X

LORNA G. SCHOFIELD, District Judge:

        WHEREAS, on September 3, 2019, Judge Fox issued a Report and Recommendation (the

“Report”), recommending awarding Plaintiff (1) $491,027 in damages, (2) $293,074 in

attorney’s fees, and (3) post-judgment interest, to be calculated by the Clerk of Court, under 28

U.S.C. § 1961;

        WHEREAS, the Report stated that the parties “shall have fourteen (14) days from service

of this Report to file written objections;”

        WHEREAS, Plaintiff’s affidavit of service at Dkt. No. 109 confirms that Defendant was

served on September 5, 2019, by mail and e-mail and through counsel;

        WHEREAS, no objections were timely filed;

        WHEREAS, in reviewing a Report and Recommendation of a magistrate judge, a district

judge “may accept, reject, or modify, in whole or in part, the findings or recommendations made

by the magistrate judge.” 28 U.S.C. § 636(b)(1). “In a case such as this one, where no timely

objection has been made, a district court need only satisfy itself that there is no clear error on the

face of the record.” Poulos, v. City of New York, No. 14 Civ. 3023, 2018 WL 3745661, at *1

(S.D.N.Y. Aug. 6, 2018) (internal quotation marks omitted);

        WHEREAS, the Court finds no clear error on the face of the record. It is hereby
        ORDERED that the Report is adopted. Plaintiff is awarded (1) $491,027 in damages, (2)

$293,074 in attorney’s fees, and (3) post-judgment interest, to be calculated by the Clerk of

Court, under 28 U.S.C. § 1961, from the date of default judgment. Plaintiff shall transmit a copy

of this Order to Defendants. The Clerk of Court is respectfully directed to enter judgment and

close this case. It is further

        ORDERED that, per the Order at Dkt. No. 81, the Court will continue to retain

jurisdiction to enforce the judgment in this action, unless the parties request otherwise.

Dated: October 1, 2019
       New York, New York




                                                 2
